Memorandum. The order of the Appellate Division should be affirmed and judgment entered in accordance with the stipulation for the reasons stated in that court’s memorandum, with the additional observation that the decision in Hines v Anchor Motor Frgt. (424 US 554) reinforces the conclusion that damages for wrongful discharge could have been sought against the employer in this case.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
On plaintiffs appeal: Order affirmed, with costs, and judgment absolute granted in accordance with plaintiffs stipulation. Plaintiffs application to be relieved of his stipulation in the event of affirmance denied.
On defendant’s cross appeal: Cross appeal dismissed, without costs, upon the ground that it does not lie.